DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamaya et al. in U.S. Patent Application Publication No. 2013/0122283. Hamaya et al. discloses  an fluoride spay powder including yttrium (see paragraph 27) that forms a sprayed coating with oxygen (see paragraph 27) and therefore the coating is considered to be a oxyfluoride, an carbon content of 0.003% to 0.1% by weight (see paragraph 27) that partially overlaps the carbon range recited in claim 1 of 0.004% to 2% by weight, and a spray coating chromacity L* of 65 to 85, an a* value of -3.0 to +3.0 and a b* value of 0.0 to +8.0, that meets the colormetric system recited in the last paragraph of instant claim 1 regarding the oxyfluoride spray coating.  Regarding claim 2, Hamaya et al. discloses yttrium (see paragraph 27).  Regarding claim 3, Hamaya et al. discloses an oxygen content of 0.3 to 0.8% by weight (see paragraph 27) that is within the claimed range of claim 3.  Regarding claim 4, Hamaya et al. discloses a carbon content of 0.003% to 0.1% by weight (see paragraph 27) that overlaps the claimed range in claim 4 of 0.004 to 0.15% by weight.   
Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda in U.S. Patent Application Publication No. 2004/0013911. Maeda(911) discloses a thermal spray coating of yttrium (see paragraph 12), and a sprayed coating of L* value up to 50, an a* value of -3.0 to 3.0 and a b* value of -3.0 to +3.0 (see paragraph 15).  Maeda et al. discloses using a gray or black color-imparting material is preferably carbon of 0.1% to 2% by weight or either titanium or molybdenum by the inclusion of 1 to 1,000 ppm (see paragraph 16).
Claim(s) 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda in U.S. Patent Application Publication No. 2004/0126614.  Regarding claim 17, Maeda(614) discloses a thermal spray coating of a fluoride(see paragraph 51) that includes Yttrium (see paragraph 52) and a L* of up to 90 (that includes the range in claim 18 of 25 to 64), an a* of -1.0 to +1.0 (that is inside the recited range of claim 18 of a* of -3.0 to 5.0), and a b* of -5 to +5 (that is inside the recited range of -6.0 to +8.0).  Regarding claim 18, Maeda (614) discloses a coating thickness of 1 micron to 1,000 microns is satisfactory (see paragraph 59).
Response to Arguments
Applicant’s arguments with respect to claim(s) of record have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





          /GEOFFREY S EVANS/          Primary Examiner, Art Unit 3761